OPINION ON PETITION TO REHEAR
FONES, Justice.
The Petition to Rehear relies upon factual contentions and legal authorities hereto*628fore considered by the Court, and therefore does not comply with the requirements of Rule 32. See Louisville & Nashville R. R. Co. v. United States F. G., 125 Tenn. 658, 148 S.W. 671 (1911). Nevertheless, this is an unusual and difficult case, and we have thoroughly considered the arguments advanced in the petition, but have reached the same conclusion heretofore announced.
The Petition to Rehear is denied.
HENRY, C. J., and COOPER, BROCK and HARBISON, JJ., concur.